ORDER
PER CURIAM.
Appellant, Martha Buckner, (“defendant”), appeals the judgment of conviction entered by the Circuit Court of St. Charles County after a jury found her guilty of one count of property damage in the first degree, sections 569.100, 562.036 and 562.041, *624RSMo 1994;1 and one count of attempted property damage in the second degree, section 564.022. The trial court sentenced defendant to concurrent terms of one year and of fifteen days in the St. Charles County jail, and was ordered to pay a $100 fine on each count. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 1994.